388 S.C. 435 (2010)
697 S.E.2d 572
In the Matter of Williamsburg County Magistrate Carolyn Gardner LEMMON, Respondent.
Supreme Court of South Carolina.
August 3, 2010.

ORDER
The Office of Disciplinary Counsel has filed a petition asking the Court to place respondent on interim suspension pursuant to Rule 17(b) of the Rules for Judicial Disciplinary Enforcement, Rule 502, SCACR.
IT IS ORDERED that the petition is granted and respondent is placed on interim suspension. Williamsburg County is under no obligation to pay respondent her salary during the suspension. See In the Matter of Ferguson, 304 S.C. 216, 403 *436 S.E.2d 628 (1991). Respondent is directed to immediately deliver all books, records, bank account records, funds, property, and documents relating to her judicial office to the Chief Magistrate of Williamsburg County. She is enjoined from access to any monies, bank accounts, and records related to his judicial office.
IT IS FURTHER ORDERED that respondent is prohibited from entering the premises of the magistrate court unless escorted by a law enforcement officer after authorization from the Chief Magistrate of Williamsburg County. Finally, respondent is prohibited from having access to, destroying, or canceling any public records and she is prohibited from access to any judicial databases or case management systems. This order authorizes the appropriate government or law enforcement official to implement any of the prohibitions as stated in this order.
This Order, when served on any bank or other financial institution maintaining any judicial accounts of respondent, shall serve as notice to the institution that respondent is enjoined from having access to or making withdrawals from the accounts.
IT IS SO ORDERED.
  /s/Jean H. Toal, C.J.
     FOR THE COURT